 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Hiatt Shoe Company Blue Star Shoes, Inc.andUnited Shoe Workers of America,AFL-CIO-CLC,Petitioner.Case 1-RC-11, 689February24, 1972DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS FANNING, JENKINS, AND KENNEDYPursuant to a Stipulation for Certification UponConsent Election executed on September 7, 1971, anelection by secret ballot was held on October 1, 1971,under the direction and supervision of the RegionalDirector for Region 1, to determine whether or notcertain employees of the Employer desired to be repre-sented for purposes of collective bargaining by theUnited Shoe Workers of America, AFL-CIO-CLC,hereinafter referred to as Petitioner.Upon conclusion of the election, a tally of ballots wasfurnished the parties in accordance with the NationalLabor Relations Board Rules and Regulations, Series8, as amended. The tally showed, that there were ap-proximately 253 eligible voters and that 218 ballotswere cast, of which 53 were for Petitioner, 160, wereagainst the Petitioner, 1 was challenged, and 4 werevoid.On October 8, 1971, the petitioner timely filed objec-tions to the conduct of the election. The Regional Di-rector, pursuant to the Stipulation for CertificationUpon Consent Election, and in conformity with Sec-tion 102.69 of the Board's Rules and Regulations,caused an investigation of the issues raised by the objec-tions to be made, and, thereafter, on November 5, 1971,_issued and served on the parties his report on objec-tions. In his report, the Regional Director recom-mended to the Board that Objection 1 filed by Peti-tioner be sustained, the election be set aside, and asecond election directed. Thereafter, on December 9,1971, the Employer filed timely exceptions to the Re-gional Director's Report on Objections, and a brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In essential agreement with the position taken by theEmployer, we find that the Employer's conduct did notinterfere with the election held herein. On the basis ofthe evidence revealed by his investigation, the RegionalDirector found that during the election campaign theEmployer, disseminated campaign propaganda amongits, employees which exceeded the bounds, of permissi-ble campaigning. The allegedly objectionable conductconsisted of a sentence contained in the Employer'sletter to the employees dated September 28, 1971, inwhich he made a prediction as to the possible effects ofunionization. The Board with Court approval, has heldthat such predictions are permissible, as in the instantcase, where two conditions have been met. first, wherethey do not contain threats of retaliation and second,where they refer to demonstrably probable conse-quences beyond the control of the Employer. SeeN.L.R.B. v. Gissel Packing Company,395 U.S. 575.On the basis of the record herein, we cannot agreewith the Regional Director's conclusion that the Em-ployer's stated belief, i.e., that the employees' oppor-tunities for advancement and the Employer's possibili-ties for expansion would be hampered by the presenceof a union, exceeded the bounds of permissible cam-paign propaganda' within the meaning of Section 8(c)of the Act. This statement was coupled at the time itwas uttered with the explanation that it was the "strifeand tension" which the Employer thought likely to beintroduced by the Union which was the basis for theEmployer's 'belief. The Employer also referred to ear-lier letters directed to the employees wherein the samebasis for that belief had been further' elaborated on. Inthese circumstances, we cannot conclude that the Em-ployer's statement of belief amounted to a threat ofpossible retaliation against the employees involved fortheir continued support of the Union, notwithstandingthe absence of economic necessity.Accordingly, as the tally of ballots shows that thePetitioner has not received a majority of the valid bal-lots cast and as the objections of the Petitioner,do notwarrant setting it aside, we shall certify the results ofthe election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots has not been cast for the labor organizationappearing on the ballot, and that such organization isnot the exclusive representative of all the employees, inthe unit herein involved, within the meaning of Section9(a) of the National Labor Relations Act, as amended.195 NLRB No. 105